Bartol C. J.,
delivered the opinion of the Court.
The bill of complaint in this case was filed by the appellant, and prays that the appellees may he enjoined and prohibited from demanding or receiving from the appellant higher rates for transporting coal over the road of the Cumberland and Pennsylvania Railroad Company, than are fixed and prescribed by the Act of 1876, ch. 64. Some of the questions involved in this appeal are the same as those which have been considered in the case of The State vs. The Consolidation Coal Company, at the present term ; and the decision of that case in a great measure governs and concludes this.
*21We have there decided.
lsi. That the deed dated March 2nd 1876, from the Cumberland and Pennsylvania Railroad Company to the Consolidation Coal Company, was inoperative and void, for the want of power and authority in the railroad company under its charter to make it.
2nd. That the latter is a subsisting corporation, vested with the title to its franchises and property, and charged with the performance of its duties and obligations to the public, in the same manner as if the deed had not been executed.
3rd!. That under the reservation in the act of incorporation, the Legislature has the power to alter or amend the charter of the company, and that the Act of 1876, ch. 64, was passed in the exercise of that power and is valid, unless for the reasons assigned by the appellees in this case it is unconstitutional.
The question of the constitutionality of the Act was not passed upon in the case of the State vs. The Consolidation Coal Company. In this case the constitutionality of that Act and of the Act of 1876, ch. 80, is assailed by the appellee upon the alleged ground that they are laws impairing the obligation of a contract, prohibited by the Constitution of the United States, and because they are alleged to be repugnant to the provision of the same Constitution, which declares that no State shall deprive any person of life, liberty or property without due process of law, and it is further alleged that they are in violation both of the Constitution of this State and of the United States, which forbid private property to be taken for public use without just compensation.
These objections are based on the alleged fact, that the reduction of the rates of toll and prices of transportation on the railroad prescribed by the Act of 1876, ch. 64, is unjust and unreasonable, and would operate, if enforced, to diminish the revenue and receipts of the company to *22such an extent, as would he most disastrous to the company, and would prevent it from maintaining the road in a complete, and thorough condition of efficiency and repair, so as to perform its obligations to the public, pay interest on its large bonded debt, and return a fair and proper dividend to its stockholders. It is argued that the power of amending the charter reserved by the Legislature, must be construed as limited by the above considerations, and that the question of what are reasonable rates for transportation is not one to be determined by the Legislature, but is a judicial question to be decided by the Court.
The question of the limitation on the power of the Legislature, under a reservation such as that contained in the charter of the Cumberland and Pennsylvania Railroad Company, is one of much interest and importance. It is now pending before the Supreme Court of the United States, but has not yet been decided. In the absence of a decision by that Court of last resort, we are compelled to express our opinion upon it, as it is presented by the record, and is essential to the determination of the present appeal. -In the original charter of the railroad company-the Legislature expressly reserved the power to alter, repeal or annul the charter at its pleasure.
Under this provision, it seems to us, that the question whether a proposed amendment of the charter is wise, or consistent with the public interests, and with the prosperity of the company, is one which, by the charter, is made to depend upon the wisdom and discretion of the Legislature, and is not a question to be determined by the Courts. Such in our opinion is the true construction of the terms of the charter.
It is part of the contract, and all parties dealing with the company acquire and hold their rights, subject to the reserved power of the Legislature to “ alter, repeal or annul the charter at its pleasure.”
*23(Decided 1st March, 1877.)
The Court cannot presume that the power will he exercised. by the Legislature arbitrarily or unjustly.
It follows that in our opinion the Act of 1876, ch. 64, is a constitutional and valid law, and that the railroad company cannot lawfully exact, or receive higher rates for transportation than that Act prescribes.
And for the same reasons we think the Act of 1876, ch. 80, is free from constitutional objections.
The decision of these questions determines the legal rights of the parties in this case. It only remains to consider whether the appellant is entitled to relief by injunction as prayed, and of this we think there can be little question or doubt. It is said by the appellees that the grievance complained of is of a public nature; but it clearly appears that the appellant, which is a coal mining company, with its tram-road connecting with the railroad of the appellee and depending entirely upon the latter, for the means of transporting its coal to market, is specially damaged by the illegal exactions by the railroad company of excessive freights. This grievance is constantly occurring, and there is no adequate remedy at law. It has been decided that excessive freight charges, even if paid under protest, cannot be recovered back. Potomac Coal Co. vs. The Cumberland and Pennsylvania Railroad Co., 38 Md., 226. Several authorities have been cited by the appellant in support of the jurisdiction of a Court of equity to grant relief in cases of this kind; but without referring to them more particularly, we think it very clear that the injunction ought to be issued as prayed. To that end the pro forma decree of the Circuit Court will be reversed and the cause remanded.

Reversed and remanded.